Exhibit 10.2

AMENDMENT NO. 1 TO FINANCING AGREEMENT

This AMENDMENT NO. 1 TO FINANCING AGREEMENT (this “Amendment”) is dated as of
March 13, 2015 and is entered into by and among Westmoreland Resource Partners,
LP, a Delaware limited partnership (the “Parent”), Oxford Mining Company, LLC,
an Ohio limited liability company (“Oxford Mining”), each subsidiary of the
Parent listed as a “Guarantor” on the signature pages hereto (together with the
Parent, each an “Existing Guarantor” and collectively, the “Existing
Guarantors”), U.S. Bank National Association, a California corporation (“U.S.
Bank”), as collateral agent for the Lenders referred to below (in such capacity,
together with its successors and assigns in such capacity, the “Collateral
Agent”), and U.S. Bank, as administrative agent for the Lenders referred to
below (in such capacity, together with its successors and assigns in such
capacity, the “Administrative Agent,” and together with the Collateral Agent,
each an “Agent” and collectively, the “Agents”).

W I T N E S S E T H:

WHEREAS, Oxford Mining, each other Person that executes a joinder agreement and
becomes a “Borrower” thereunder (each a “Borrower” and collectively the
“Borrowers”), the Existing Guarantors (together with each other Person that
executes a joinder agreement and becomes a “Guarantor” thereunder or otherwise
guarantees all or any part of the Obligations, each a “Guarantor” and
collectively, the “Guarantors”), the Agents and the lenders from time to time
party thereto (each a “Lender” and collectively, the “Lenders”) have entered
into that certain Financing Agreement dated as of December 31, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Financing
Agreement”; capitalized terms used herein and not otherwise defined herein shall
have the respective meanings given to them in the Financing Agreement); and

WHEREAS, the Borrowers have requested that the Agents and the Required Lenders
agree to amend the Financing Agreement in certain respects as set forth herein.

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Financing Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Amendments to Financing Agreement. Subject to the satisfaction of the
conditions set forth in Section 2 below, and in reliance on the representations
and warranties contained in Section 3 below, the Financing Agreement is hereby
amended as follows:

(a) The defined term “Administrative and Operational Services Agreement” set
forth in Section 1.01 of the Financing Agreement is hereby amended and restated
in its entirety to read as follows:

““Administrative and Operational Services Agreement” means the Services
Agreement by and among Parent and the General Partner, effective as of
January 1, 2015, pursuant to which the General Partner (a) provides certain
services to the Loan Parties



--------------------------------------------------------------------------------

and their Subsidiaries, including general administrative and management
services, human resources, information technology, finance and accounting,
corporate development, real property, marketing, engineering, operations
(including mining operations), geological services, risk management, insurance
services, tax and audit services and investor relations, but (b) receives no
fees other than (i) the G&A Fixed Fee (as defined in the Administrative and
Operational Services Agreement as in effect on the First Amendment Effective
Date) and (ii) reimbursement for all expenses and expenditures it incurs or
payments it makes on behalf of the Loan Parties and their Subsidiaries
thereunder.”

(b) Section 1.01 of the Financing Agreement is hereby amended by adding the
following definitions, in appropriate alphabetical order:

““First Amendment” means the Amendment No. 1 to Financing Agreement, dated as of
March 13, 2015, among the Borrowers, the Guarantors, the Agents and the
Lenders.”

““First Amendment Effective Date” has the meaning specified therefor in
Section 2 of the First Amendment.”

(c) The defined term “Fixed Charge Coverage Ratio” set forth in Section 1.01 of
the Financing Agreement is hereby amended by replacing the reference therein to
“the Administrative and Operational Services Agreement as in effect on the
Effective Date” with “the Administrative and Operational Services Agreement as
in effect on the First Amendment Effective Date”.

(d) Section 7.02(h) (Restricted Payments) of the Financing Agreement is hereby
amended by deleting subclause (I) contained therein in the entirety and
replacing it with the following:

“(I) any Loan Party or any of its Subsidiaries may (A) pay the G&A Fixed Fee (in
accordance with and as defined in the Administrative and Operational Services
Agreement as in effect on the First Amendment Effective Date) and (B) reimburse
the General Partner for all expenses and expenditures it incurs or payments it
makes on behalf of the Loan Parties and their Subsidiaries under the
Administrative and Operational Services Agreement as in effect on the First
Amendment Effective Date,”

(e) Section 7.02(j) (Transactions with Affiliates) of the Financing Agreement is
hereby amended by replacing the reference therein to “the Administrative and
Operational Services Agreement as in effect on the Effective Date” with “the
Administrative and Operational Services Agreement as in effect on the First
Amendment Effective Date”.

2. Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the concurrent satisfaction of each of the following conditions:

(a) The Agents shall have received a fully executed copy of this Amendment
executed by each of the Borrowers, each of the Guarantors and the Required
Lenders;

 

-2-



--------------------------------------------------------------------------------

(b) The Agents shall have received a fully executed copy of the Administrative
and Operational Services Agreement in the form attached hereto as Annex I; and

(c) no Default or Event of Default shall have occurred and be continuing.

3. Representations and Warranties. To induce the Agents and the Lenders to enter
into this Amendment, each Loan Party represents and warrants to the Agents and
the Lenders that:

(a) the execution, delivery and performance of this Amendment has been duly
authorized by all requisite corporate, partnership or limited liability company
action, as applicable, on the part of such Loan Party and that this Amendment
has been duly executed and delivered by such Loan Party;

(b) this Amendment constitutes a legal, valid and binding obligation of each
Loan Party, enforceable against such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally;

(c) the representations and warranties contained in Article VI of the Financing
Agreement and in each other Loan Document, certificate or other writing
delivered to any Agent or any Lender pursuant to the Financing Agreement or any
other Loan Document on or prior to the date hereof are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified as to “materiality” or “Material Adverse Effect” in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification) on and as of the date hereof as though made on
and as of the date hereof, except to the extent that any such representation or
warranty expressly relates solely to an earlier date (in which case such
representation or warranty shall be true and correct on and as of such earlier
date); and

(d) no Default or Event of Default has occurred and is continuing.

4. Consent. Pursuant to the request by the Loan Parties, but subject to
satisfaction of the conditions set forth in Section 2 hereof, and in reliance
upon (A) the representations and warranties of Loan Parties set forth herein and
in the Financing Agreement and (B) the agreements of the Loan Parties set forth
herein, the Required Lenders hereby consent to the Parent entering into the
Administrative and Operational Services Agreement in the form attached hereto as
Annex I. The consent in this Section 4 shall be effective only in this specific
instance and for the specific purpose set forth herein and does not allow for
any other or further departure from the terms and conditions of the Financing
Agreement or any other Loan Document, which terms and conditions shall continue
in full force and effect.

5. Release. In consideration of the agreements of the Agents and the Lenders
contained herein and for other good and valuable consideration, the receipt and

 

-3-



--------------------------------------------------------------------------------

sufficiency of which are hereby acknowledged, each Loan Party hereby releases
and forever discharges each Agent and the Lenders and their respective
directors, officers, employees, agents, attorneys, affiliates, subsidiaries,
successors and permitted assigns from any and all liabilities, obligations,
actions, contracts, claims, causes of action, damages, demands, costs and
expenses whatsoever (collectively “Claims”), of every kind and nature, however
evidenced or created, whether known or unknown, arising prior to or on the date
of this Amendment including, but not limited to, any Claims involving the
extension of credit under or administration of this Amendment, the Financing
Agreement or any other Loan Document, as each may be amended, or the
Indebtedness incurred by the Borrowers thereunder or any other transactions
evidenced by this Amendment, the Financing Agreement or any other Loan Document.

6. Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

7. References. Any reference to the Financing Agreement contained in any
document, instrument or Loan Document executed in connection with the Financing
Agreement shall be deemed to be a reference to the Financing Agreement as
modified by this Amendment.

8. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which taken together
shall be one and the same instrument. Receipt by telecopy or electronic mail of
any executed signature page to this Amendment shall constitute effective
delivery of such signature page.

9. Ratification. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions of the Financing
Agreement and shall not be deemed to be a consent to the modification or waiver
of any other term or condition of the Financing Agreement. Except as expressly
modified and superseded by this Financing Agreement, the terms and provisions of
the Financing Agreement and the other Loan Documents are ratified and confirmed
and shall continue in full force and effect.

10. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN THE STATE OF NEW YORK.

11. Costs and Expenses. The Borrowers will pay on demand all reasonable fees,
costs and expenses of the Agents and the Lenders in connection with the
preparation, execution and delivery of this Amendment or otherwise payable under
the Financing Agreement, including, without limitation, reasonable fees,
disbursements and other charges of counsel to the Agents.

12. Loan Document. Each Loan Party hereby acknowledges and agrees that this
Amendment constitutes a “Loan Document” under the Financing Agreement.
Accordingly, it shall be an Event of Default under the Financing Agreement if
(a) any representation or

 

-4-



--------------------------------------------------------------------------------

warranty made by a Loan Party under or in connection with this Amendment shall
have been untrue, false or misleading in any material respect when made or
(b) any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in this Amendment.

13. Waiver of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS WAIVER OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS.

14. Limited Effect of Amendment. This Amendment shall not be deemed (a) to be a
waiver of, or consent to, or a modification or amendment of, any other term or
condition of the Financing Agreement or any other Loan Document or (b) to
prejudice any other right or remedies which the Agents or the Lenders may now
have or may have in the future under or in connection with the Financing
Agreement or the other Loan Documents or any of the instruments or agreements
referred to therein, as the same may be amended, restated or otherwise modified
from time to time.

15. Required Lender Authorization and Direction. By their execution of this
Amendment, each of the Lenders party hereto: (i) hereby authorizes and directs
each Agent to execute this Amendment, and (ii) agrees that each Agent shall
incur no liability for executing this Amendment.

[Signature Page Follows]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first written above.

 

BORROWER: OXFORD MINING COMPANY, LLC By:

/s/ Kevin Paprzycki

Name: Kevin Paprzycki Title: CFO & Treasurer

 

Signature Page to Amendment No. 1 to Financing Agreement



--------------------------------------------------------------------------------

GUARANTORS: WESTMORELAND RESOURCE PARTNERS, LP By Westmoreland Resources GP,
LLC, its general partner By:

/s/ Kevin Paprzycki

Name: Kevin Paprzycki Title: CFO & Treasurer OXFORD MINING COMPANY-KENTUCKY, LLC
By:

/s/ Kevin Paprzycki

Name: Kevin Paprzycki Title: CFO & Treasurer DARON COAL COMPANY, LLC By:

/s/ Kevin Paprzycki

Name: Kevin Paprzycki Title: CFO & Treasurer OXFORD CONESVILLE, LLC By:

/s/ Kevin Paprzycki

Name: Kevin Paprzycki Title: CFO & Treasurer OXFORD RESOURCE FINANCE CORPORATION
By:

/s/ Kevin Paprzycki

Name: Kevin Paprzycki Title: CFO & Treasurer

 

Signature Page to Amendment No. 1 to Financing Agreement



--------------------------------------------------------------------------------

HARRISON RESOURCES, LLC By:

/s/ Kevin Paprzycki

Name: Kevin Paprzycki Title: CFO & Treasurer WESTMORELAND KEMMERER FEE COAL
HOLDINGS, LLC By:

/s/ Jennifer S. Grafton

Name: Jennifer S. Grafton Title: President

 

Signature Page to Amendment No. 1 to Financing Agreement



--------------------------------------------------------------------------------

COLLATERAL AGENT AND ADMINISTRATIVE AGENT: U.S. BANK NATIONAL ASSOCIATION By:

/s/ James A. Hanley

Name: James A. Hanley Title: Vice President

 

Signature Page to Amendment No. 1 to Financing Agreement



--------------------------------------------------------------------------------

LENDERS: TENNENBAUM OPPORTUNITIES PARTNERS V, LP TENNENBAUM OPPORTUNITIES FUND
VI, LLC, each as Lenders By: Tennenbaum Capital Partners, LLC, its Investment
Manager By:

/s/ Howard Levkowitz

Name: Howard Levkowitz Title: Managing Partner

 

Signature Page to Amendment No. 1 to Financing Agreement



--------------------------------------------------------------------------------

LENDERS: BF OXFORD SPE LLC By:

/s/ Harin de Silva

Name: Harin de Silva Title: Authorized Person GCF OXFORD SPE LLC By:

/s/ Adam L. Gubner

Name: Adam L. Gubner Title: Authorized Persons TOF OXFORD SPE LLC By:

/s/ Adam L. Gubner

Name: Adam L. Gubner Title: Authorized Person

 

Signature Page to Amendment No. 1 to Financing Agreement



--------------------------------------------------------------------------------

LENDER: MEDLEY CAPITAL CORPORATION By:

/s/ Richard T. Allorto

Name: Richard T. Allorto Title: CFO



--------------------------------------------------------------------------------

LENDER: SIERRA INCOME CORPORATION By:

/s/ Richard T. Allorto

Name: Richard T. Allorto Title: CFO



--------------------------------------------------------------------------------

LENDER: BLACKROCK CAPITAL INVESTMENT CORPORATION By:

/s/ Steven Sterling

Name: Steven Sterling Title: Chief Executive Officer



--------------------------------------------------------------------------------

Annex I

[attach Administrative and Operational Services Agreement]